Citation Nr: 1403956	
Decision Date: 01/29/14    Archive Date: 02/10/14

DOCKET NO.  11-09 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a left leg above the knee amputation, to include as secondary to a service-connected disability. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to October 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas that in relevant part denied the above claim.  The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to ensure a total review of the evidence.


FINDING OF FACT

The Veteran's left leg above the knee amputation was proximately caused by his service-connected diabetes mellitus. 


CONCLUSION OF LAW

A left leg above the knee amputation was due to a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran's claim of entitlement to service connection for an above the left knee amputation, as secondary to a service connected disability has been granted.  As such, the Board finds that any error related to the duties to notify or assist on that claim is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).

The Veteran contends he is entitled to service connection for his left leg above the knee amputation as secondary to his diabetes mellitus. 

Service connection may be granted for a disability resulting from disease or injury that was incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110 , 1131(West 2002 & Supp. 2011); 38 C.F.R. § 3.303(a) (2013).  Service connection may be granted on a secondary basis where a disability is proximately due to, or the result of, a service connected disability.  38 C.F.R. § 3.310(a) (2013). 

In November 2007 the Veteran underwent a left leg above the knee amputation, and therefore has a current disability.

In an August 2008 rating decision, the Veteran was service connected for diabetes mellitus.  In a November 2012 rating decision, the Veteran was service connected for PVD, secondary to diabetes mellitus.  

In a December 2009 VA examination, the examiner opined the Veteran's left leg amputation was the direct result of the Veteran's peripheral vascular disease (PVD).  In July 2012, the Veteran underwent a VA examination where the examiner opined that the Veteran's PVD was the consequence of many years of smoking , but added in effect that service connected diabetes mellitus had aggravated the condition.  Accordingly, the criteria for service connection of the left leg above the knee amputation, secondary to diabetes mellitus, on the basis of aggravation, have been satisfied.  As such, service-connection for a left leg above the knee amputation is granted.


ORDER

Service connection for a left leg above the knee amputation is granted. 




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


